GILMAN, Circuit Judge,
concurring in part and dissenting in part.
I concur in the majority’s conclusions regarding the Union Township resolution’s health-and-safety, disclosure-of-personal-information, and (with one exception) hours-of-operation provisions. The majority is also correct, I believe, in deciding that Deja Vu lacks standing to challenge the civil-disability provision and in rejecting the contention that the resolution is unconstitutionally vague. But I disagree that the resolution constitutes an impermissible prior restraint on expressive conduct protected by the First Amendment. In my view, the Township’s automatic issuance of a temporary license satisfies the requirements of the First Amendment as set forth in the binding precedent of Nightclubs, Inc. v. City of Paducah, 202 F.3d 884 (6th Cir.2000). I therefore respectfully dissent from the majority’s conclusion to the contrary.
As a prior restraint on expressive conduct, the resolution must satisfy certain procedural requirements to be constitutional: “(1) the decision whether to issue a license must be made within a specified brief period, and the status quo must be maintained during that period and during judicial review, and (2) there must be a ‘guarantee of prompt judicial review.’” Id. at 890. The majority concludes that the resolution fails to meet the above criteria because there is “no specific requirement that the status quo be maintained during a specified brief period, no time limits, and no guarantee of prompt judicial review.” (Maj. Op. at 800)
This conclusion, I believe, is contrary to our decision in Nightclubs, Inc., where the court explained:
We recognize that, as a practical matter, the requirement of prompt judicial review means that a city seeking to impose a licensing scheme must take certain steps to avoid constitutional infirmities. Specifically, a city may very well go beyond merely maintaining the status quo and actually permit the communication of protected expression until a judicial decision is rendered on the matter. For example, an ordinance could provide that a license shall issue if a reviewing court fails to reach a decision within a reasonably brief period of time. Similarly, a city could also issue provisional licenses to those businesses and employees who choose to seek judicial review of license denials. As discussed previously, the Paducah ordinance fails to even maintain the status quo, let alone consider the practicalities involved with the necessity of prompt judicial review.
Nightclubs, Inc., 202 F.3d at 894 (citation omitted). As the court noted, “[a] ‘prior restraint’ exists when speech is conditioned upon the prior approval of public officials.” Id. at 889. If a resolution provides for a temporary permit, it allows the applicant to engage in the expression at issue. The “heavy presumption against [the ordinance’s] validity” thus disappears because the “two evils” associated with prior restraints — “(1) the risk of censorship associated with the vesting of unbridled discretion in government officials; and (2) the risk of indefinitely suppressing permissible speech” — are avoided by the issuance of a temporary permit. Id. (internal quotation marks omitted).
Unlike the ordinance at issue in Nightclubs, Inc., the Township resolution under *811consideration in this case provides for the issuance of a provisional license pending judicial review. Resolution No. 00-22 § (J)(l) (“Pending the outcome of the appeal, the applicant, upon written request filed with the Clerk, shall be issued a temporary permit (without charge). The temporary permit will allow the operation of the Adult Cabaret until such time as the appeal process as set forth in Chapter 2506 of the Ohio Revised Code has been completed.”).
An applicant operating under a temporary permit is required “to follow all other guidelines set forth in the resolution.” Id. The resolution therefore in effect provides for the maintenance of the status quo pending a final judicial determination, even though it does not use the precise words “status quo.” Nightclubs, Inc., 202 F.3d at 890.
Three additional reasons are articulated by the majority in support of its conclusion that § (J)(l) of the resolution is inadequate to ensure prompt judicial review. First, the majority expresses concern that' the possibility of operating pursuant to a temporary license while awaiting a decision might chill protected expression. (Maj. Op. at 800) But it cites no authority to support this position, nor am I aware of any. “[A] threat of criminal or civil sanctions after publication ‘chills’ speech” according to Supreme Court cases such as Nebraska Press Association v. Stuart, 427 U.S. 589, 559, 96 S.Ct. 2791, 49 L.Ed.2d 683 (1976), not the possibility that a court might invalidate the temporary permit. Indeed, the very nature of judicial review ensures the sort of “chill” feared by the majority, because the potential for continuing uncertainty is always present as a case winds its way through the court system. Finding the Township’s resolution unconstitutional on this basis, in my opinion, constitutes an unwarranted extension of the Supreme Court’s jurisprudence in this area.
Second, the majority notes “the overriding problem that the procedures provided in Chapter 2506 have been declared to be constitutionally inadequate in guaranteeing prompt judicial review.” (Maj. Op. at 800) But the cases that have so declared, such as J.L. Spoons, Inc. v. City of Brunswick, 18 F.Supp.2d 775, 779 (N.D.Ohio 1998), upon which the majority relies, are easily distinguishable because they did not involve municipal ordinances that provided for the issuance of temporary permits.
Finally, the majority opines that the appeal process contemplated by the resolution is fatally flawed because Ohio Revised Code § 2506.01 does not permit appeals from “any order, adjudication, or decision that is issued preliminary to or as a result of a criminal proceeding.” (Maj. Op. at 800) (quoting Ohio Rev.Code § 2506.01). This section, although not a model of clarity, understandably focuses on keeping criminal appeals out of the Ohio Court of Common Pleas. The majority’s concern is unjustified, however, because the denial or revocation of a permit by the Union Township Board, even if predicated on a criminal act, is not “issued preliminary to or as a result of a criminal proceeding.” This is because the Board’s authority under the resolution is civil, not criminal.
The majority, in contrast, interprets § 2506.01 broadly to preclude an appeal, for example, from a decision of the Board “to revoke or not renew Deja Vu’s license to operate as a result of a criminal proceeding, such as one involving illegal conduct by its employees or patrons occurring on its premises_” (Maj. Op. at 802) I recognize that this interpretation is not implausible. But the Supreme Court instructs us that “every reasonable construction must be resorted to, in order to save a [legislative act] from unconstitutionality.” *812Hooper v. California, 155 U.S. 648, 657, 15 S.Ct. 207, 39 L.Ed. 297 (1895). Thus, “if an otherwise acceptable construction of a statute would raise serious constitutional problems, and where an alternative interpretation of the statute is fairly possible, we are obligated to construe the statute to avoid such problems.” INS v. St. Cyr, 533 U.S. 289, 299-300, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001) (citation and internal quotation marks omitted). This case presents such a situation. Absent any interpretation of § 2506.01 by the Ohio courts to the contrary, I believe that we ought to interpret the statute in a manner that saves its constitutionality — that is, by concluding that the statute permits an appeal from an administrative decision by the Board whether or not it is predicated upon a criminal act.
In sum, the Township has taken precisely the steps suggested by this court in Nightclubs, Inc. to avoid constitutional infirmities. The concept that the issuance of a temporary license is an acceptable means of providing for prompt judicial review was reaffirmed by this court in Currence v. City of Cincinnati, 28 Fed.Appx. 438, 445-46 (6th Cir.2002) (“The licensing scheme also provides for prompt judicial review. ... [I]t issues a license pending judgment by a court.”). There is no reason why the same result should not obtain here. In concentrating on the “trees” of maintaining the status quo and assuring prompt judicial review, I fear that the majority has failed to see that the temporary-permit “forest” more than adequately alleviates the constitutional concern that the resolution constitutes a prior restraint on First Amendment rights. I therefore respectfully dissent from the majority’s holding that the prompt-judicial-review provision is inadequate and renders the entire resolution unconstitutional.
In addition, I believe that the majority has gone too far in its treatment of the hours-of-operation provision. While I agree that this provision violates the First Amendment, I do not agree that the provision offends the Equal Protection Clause.
Section (M)(l) of the resolution generally prohibits adult cabarets from being open for business between midnight and noon, but it permits adult cabarets that have licenses to sell alcoholic beverages to stay open until 2:30 a.m. Because possession of a liquor license is not a suspect classification, § (M)(l) violates the Equal Protection Clause only if it fails “rational-basis” scrutiny. City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985) (“The general rule is that legislation is presumed to be valid and will be sustained if the classification drawn by the statute is rationally related to a legitimate state interest. When social or economic legislation is at issue, the Equal Protection Clause allows the States wide latitude ....”) (citation omitted).
The majority recognizes that § (M)(l) seeks to further a legitimate government interest. (Maj. Op. at 803-804) This recognition should end the inquiry under the Equal Protection Clause. Absent invidious discrimination, a government may further its legitimate interests incrementally. Williamson v. Lee Optical Inc., 348 U.S. 483, 489, 75 S.Ct. 461, 99 L.Ed. 563 (1955) (“Or the reform may take one step at a time.... The legislature may select one phase of one field and apply a remedy there, neglecting the others.”).
Allowing adult cabarets that have liquor licenses to stay open later than those that do not is admittedly puzzling, except for the point that the Township is bound by state law on the closure time of cabarets that serve alcohol, while it is not so bound for those that do not. The Township’s apparent desire not to “make a bad thing worse” hardly constitutes invidious dis*813crimination. I thus find no support for the majority’s conclusion that the hours-of-operation provision violates the Equal Protection Clause. Richland Bookmart, Inc. v. Nichols, 278 F.3d 570, 579 (6th Cir.) (noting that “an exemption will rarely, if ever, invalidate a statute, unless the distinction created by the exemption is the result of invidious discrimination,” and therefore upholding against an equal-protection challenge a state law that permitted certain adult businesses to stay open later than others), cert. denied, — U.S. -, 123 S.Ct. 109, 154 L.Ed.2d 33 (2002). Accordingly, I concur in the majority’s decision that § (M)(l) unconstitutionally infringes upon First Amendment rights, but I do not join its conclusion that the provision violates the Equal Protection Clause.
For all of the reasons set forth above, I would affirm the portion of the district court’s judgment that upholds the constitutionality of the resolution against Deja Vu’s challenge that the resolution operates as a prior restraint on the cabaret’s First Amendment rights.